Citation Nr: 1610514	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  08-16 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for residuals of compartment syndrome, cellulitis, and scarring resulting from a staphylococcus infection.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Winston-Salem RO has current jurisdiction.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development of the appeal is required and the matter is REMANDED for the following action:

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

In particular, request:

* records since 2011 from the Central Texas Veterans Health Care System (VBMS Entry 8/5/11)

Associate these records with the claims file or upload them in separate electronic files to VBMS.

2.  Obtain from the Social Security Administration (SSA) a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the appeal, as well as copies of all medical records underlying those determinations.  See, e.g. VBMS Entry 10/8/04.

3.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to address the severity and complications of his residuals of compartment syndrome, cellulitis, and scarring resulting from a staphylococcus infection.

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

(A.)  The examiner must opine on whether the amputation of the Veteran's left 5th finger at the PIP joint is related to his service-connected residuals of compartment syndrome, cellulitis, and scarring resulting from a staphylococcus infection.
The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

The examiner's attention is drawn to the following:

* May 2015 VA examination report in which the examiner found, "mechanism of injury resulting in amputation of the veteran's left 5th finger at the PIP joint is unclear, and it is unknown whether this may be
associated with any other injury to the left upper extremity."

(B.)  NEUROLOGICAL ASSESSMENT: The examiner must identify the nerve involved in the service-connected residuals of compartment syndrome, cellulitis, and scarring resulting from a staphylococcus infection.  The examiner must indicate if there is mild, moderate, or severe incomplete paralysis, or complete paralysis, of the affected nerve.

The examiner's attention is drawn to the following:

* May 2015 VA examination report finding that the ulnar nerve, rather than the service-connected median nerve, was affected.  The examiner reviewed treatment records, including a March 2008 record stating, "...reports that they did an emergency surgery to translocate his left ulnar nerve...and that he got disability through the VA for that shot...reported as MEDIAN NERVE paralysis...had an ULNAR NERVE
transplantation...those do NOT GO TOGETHER...unclear what is really wrong...had the procedure for his ulnar nerve done outside the VA..." (emphasis in original).

(C.) SKIN ASSESSMENT:  The examiner must provide the number of scars; the measurement of each scar; whether the scars are linear or nonlinear; whether the scars are deep or superficial; whether the scars are unstable; whether the scars are painful; and whether there are any other disabling effects of the scar.

(D.)  MUSCULAR ASSESSMENT: The examiner must identify any muscle group involved in the service-connected residuals of compartment syndrome, cellulitis, and scarring resulting from a staphylococcus infection.  The examiner must indicate whether the Veteran experiences loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, or uncertainty of movement.  The examiner must provide an assessment of any muscle injury residual, indicating whether such is best characterized as slight, moderate, moderately severe, or severe (defined below).  

Slight - Objective findings: Minimal scar. No evidence of fascial defect, atrophy, or impaired tonus. No impairment of function or metallic fragments retained in muscle tissue.

Moderate - Objective findings: Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue. Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

Moderately Severe - Objective findings. Entrance and (if present) exit scars indicating track of missile through one or more muscle groups. Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

Severe - Objective findings: Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track. Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles swell and harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) Visible or measurable atrophy; (E) Adaptive contraction of an opposing group of muscles; (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 

The claims folder must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that such a review was conducted. 

The examiner's attention is drawn to the following:

* May 2015 VA examination report indicating normal muscle strength, but muscular atrophy described as "slight hypothenar eminence wasting left hand."

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence. 

The RO/AMC must consider whether any complications of the service-connected disability, including any neurological impairment, skin impairment, muscle injury, osteoarthritis, or amputation of the left 5th finger at the PIP joint, should separately rated.  

 If the benefit sought remains denied, the Veteran must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




